                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ADONIUS BAILEY,

                  Plaintiff,

v.                                              CASE NO. 4:19cv321-RH-CAS

WAKULLA CORRECTIONAL
INSTITUTION ANNEX,

                  Defendant.

_____________________________/
                               ORDER OF DISMISSAL


           This case is before the court on the magistrate judge’s report and

          recommendation, ECF No. 4. No objections have been filed. Upon

                                    consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.”

         SO ORDERED on November 21, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:19cv321-RH-CAS
